           Case 1:20-cv-11115-JGK Document 7 Filed 02/26/21 Page 1 of 1




Via ECF                                                         February 25, 2021
Honorable John G. Koeltl        The March  3, 2021 conference   is canceled. The parties should advise the
United States District Court    Court within 7 days of  the conclusion of mediation on the status of the case.
Southern District of New York SO ORDERED
500 Pearl Street, Courtroom 12B                        /s/ John G. Koeltl
New York, NY 10007              February 26, 2021          John G. Koeltl
                                New York, NY                  U.S.D.J.
                       Re: Greene v. City of New York et al 1:20-cv-11115-JGK

Dear Judge Koeltl:

        This is a joint letter of behalf of P. Jenny Marashi, attorney for plaintiff in the above captioned
matter, and also Soo-Young Shin, attorney for the defendant The City of New York. The parties write
to request an adjournment of the pretrial conference scheduled for March 3, 2021 at 12:30 p.m.
Minute Entry Dated 1/28/2021.

        This case is currently designated as a Local Civil Rule 83.10 case (Formerly the Section 1983
Plan, hereinafter “LCR 83.10”). Dkt. No. 3. The parties are ready to proceed under LCR 83.10 and
engage in limited discovery and mediation in an attempt at early resolution of the case. Accordingly,
defendants and plaintiff believe that the initial conference should be adjourned until after the parties
have had an opportunity to fully participate in the proceedings as proscribed by LCR 83.10.

       In light of the foregoing, the parties respectfully request that the initial conference be
adjourned until sometime after the parties have participated in limited discovery and mediation under
LCR 83.10. Thank you for your consideration.


                                               Respectfully Submitted-

                                              __________/s/__________
                                             P. Jenny Marashi
                                             Marashi Legal
                                             Law Office of Poupa Jenny Marashi
                                             930 Grand Concourse #1E
                                             (917) 703-1742
                                             marashi.legal@gmail.com
